                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                   NORTHERN DISTRICT OF CALIFORNIA

                                   3                                          SAN JOSE DIVISION

                                   4
                                        CYNTHIA A. MUSUMECI,
                                   5                                                       Case No. 5:20-cv-00454-EJD
                                                         Petitioner,
                                   6                                                       ORDER REMANDING CASE
                                                 v.
                                   7                                                       Re: Dkt. No. 10
                                        MICHAEL MUSUMECI,
                                   8
                                                         Respondent.
                                   9

                                  10           Respondent, proceeding pro se, removed this action from the Santa Clara County Superior

                                  11   Court on January 21, 2020. Dkt. No. 1. Because the notice of removal did not properly attach the

                                  12   pleadings, this Court ordered Defendant to show cause, no later than February 12, 2020, why the
Northern District of California
 United States District Court




                                  13   action should not be remanded. Dkt. No. 10 (the “OSC”). Petitioner filed a brief in support of

                                  14   remand. Dkt. No 16. On February 7, 2020, Respondent filed a motion for an extension of time to

                                  15   respond to the OSC, and the Court granted Respondent an extension until February 26, 2020. Dkt.

                                  16   Nos. 21, 22. On February 26, 2020, Respondent requested a second extension—until March 2,

                                  17   2020. Dkt. No. 25. The Court granted that extension, but it warned that no further extensions

                                  18   would be granted absent a compelling showing of good cause. Dkt. No. 28. Respondent did not

                                  19   file a response to the OSC by March 2, 2020.

                                  20           Accordingly, this action is ordered remanded to the Santa Clara County Superior Court.

                                  21   The clerk shall serve a copy of this order on Respondent and the Superior Court. The clerk shall

                                  22   close the file.

                                  23           IT IS SO ORDERED.

                                  24   Dated: March 3, 2020

                                  25                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                  26                                                  United States District Judge
                                  27

                                  28   Case No.: 5:20-cv-00454-EJD
                                       ORDER REMANDING CASE
                                                                                       1
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:20-cv-00454-EJD
                                       ORDER REMANDING CASE
                                                                     2
